DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendments
1)	Acknowledgment is made of Applicant’s amendments filed 08/03/22, 07/18/22 and 07/05/22 in response to the non-final Office Action mailed 04/04/22. 
Status of Claims
2)	Claims 7 and 8 have been canceled via the amendment filed 07/18/22.
	Claims 1, 4 and 6 have been amended via the amendment filed 07/18/22.
	Claims 4 and 5 have been canceled via the amendment filed 08/03/22.
	Claims 1 and 6 are amended via the amendment filed 08/03/22.
	Claims 1-3 and 6 are pending and are under examination. 
Objection(s) Moot
3)	The objection to claims 7 and 8 made in paragraph 15 of the Office Action mailed 04/04/22 is moot in light of Applicant’s cancellation of the claims.
Objection(s) Withdrawn
4)	The objection to the specification made in paragraph 8 of the Office Action mailed 04/04/22 is withdrawn in light of Applicant’s amendment to the specification. 
5)	The objection to claim 6 made in paragraph 15 of the Office Action mailed 04/04/22 is withdrawn in light of Applicant’s amendment thereto.
Rejection(s) Moot
6)	The rejection of claim 8 made in paragraph 10 of the Office Action mailed 04/04/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is moot in light of Applicant’s cancellation of the claim.
7)	The rejection of claim 8 made in paragraph 12 of the Office Action mailed 04/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Scire et al. (Phytomedicine 18: 887-895, 2011, of record) is moot in light of Applicant’s cancellation of the claim.
8)	The rejection of claim 8 made in paragraph 13 of the Office Action mailed 04/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Hope-Onyekwere et al. (Phytother. Res. 26: 1913-1919, 2012, of record) is moot in light of Applicant’s cancellation of the claim. 
9)	The rejection of claim 8 made in paragraph 14 of the Office Action mailed 04/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by CHEBI_63961, 21 February 2012 (of record) is moot in light of Applicant’s cancellation of the claim. 
Rejection(s) Withdrawn
10)	The rejection of claims 1-3 made in paragraph 10 of the Office Action mailed 04/04/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicant’s amendments to claim 1.
11)	The rejection of claims 1, 2 and 6 made in paragraph 12 of the Office Action mailed 04/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Scire et al. (Phytomedicine 18: 887-895, 2011, of record) is withdrawn in light of Applicant’s claim amendments.
12)	The rejection of claims 1-3 and 6 made in paragraph 13 of the Office Action mailed 04/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Hope-Onyekwere et al. (Phytother. Res. 26: 1913-1919, 2012, of record) is withdrawn in light of Applicant’s claim amendments.
13)	The rejection of claim 6 made in paragraph 14 of the Office Action mailed 04/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by CHEBI_63961, 21 February 2012 (of record) is withdrawn in light of Applicant’s amendment to the claim.
Conclusion
14)	This application is in condition for allowance except for the following formal matters:
The last full paragraph of Example 1 of the specification recites amino acid sequences that are longer than four amino acids in length, yet are not identified by a specific SEQ ID numbers as required under 37 C.F.R 1.821 through 1.825. These sequences are not included in a Sequence Listing/CRF. A substitute sequence listing/CRF to include this additional amino acid sequence therein, an amendment to the last full paragraph of Example 1 of the specification to include its SEQ ID number, an amended statement of incorporation by reference of the substitute Sequence Listing/CRF, and a ‘No new matter is added’-statement are required. Any sequences recited in the instant specification which are encompassed by the definitions for nucleotide and/or amino acid sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2) must comply with the requirements of 37 C.F.R 1.821 through 1.825. Note that branched sequences are specifically excluded from this definition. It is suggested that Applicant examine the whole specification to make sure that all nucleic acid sequences ten or more nucleotides in length and all amino acid sequences four or more amino acids in length are sequence rule-complied, wherever such sequences are recited.  
	APPLICANT MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R 1.821(g).  
The instant specification incorporates subject matter into the patent application by reference to a hyperlink: ‘http’ and ‘https’. For example, see line 21 of page 16. However, attempts to incorporate subject matter into the patent application by reference to an active hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference.  See MPEP 608.01. Such embedded active hyperlinks and/or other forms of browser-executable code therefore require deletion or replacement of ‘http’ with the phrase --hypertext transfer protocol--. MPEP § 608.01.
15)	Claims 1-3 and 6 are allowable with the renumbering of claim 6 as claim 4.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm'r Pat. 1935).
Claims 1-3 and 6 are allowable with the renumbering of claim 6 as claim 4.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extension of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute 35 U.S.C § 133.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


August, 2022